DETAILED ACTION
Status of Claims:
Claims 1-6, 8-26, 28-32, 34 and 36-39 are pending.
Claims 1-6 and 8-22 are withdrawn from consideration.
Claims 23 and 28-31 are amended.
Claims 27, 33, and 35 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-26, 28-32, 34, and 36-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26, 28-32, 34 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 23:
	The claim requires “an inlet for waste water, a reactor, an outlet for purified water, and ventilation means.” This limitation renders the claims indefinite because it is not clear if the inlet and outlet are required to be connected to the reactor or not. 
	The claim states “one or more mesh screens…the mesh screens.” The claim only requires one mesh screen. It is therefore not clear if the “mesh screens” is requiring more than one mesh screen, separate mesh screens, or should be “the one or more mesh screens.”

Regarding Claim 38:
	The claim states “wherein the reactor comprises a substrate for biofilm growth.” This limitation renders the claim indefinite because claim 23 already requires a substrate for biofilm growth. It is therefore not clear if this is the same substrate or a different substrate.  
	The claim states “such that, in use, rotation of the reactor.” This limitation renders the claim indefinite because no structure is claimed for the rotation of the reactor. Therefore it is not clear what, if any, structural limitations are required to meet this limitation. 

Regarding Claim 39:
	The claims states “wherein each of the compartments is configured for forming a different biofilm specialisation.” This limitation renders the claim indefinite because it is not clear what would constitute a different “biofilm specialization” and therefore not clear what structural difference would cause this configuration. For the purposes of examination any difference in compartments will be considered to for a different “biofilm specialisation.” 

The remaining claims are indefinite because they depend from an indefinite claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The phrase “ventilation means” is not limited in the specification, however means to ventilate reactor are well known in the art. Therefore “ventilation means” will be interpreted as any air inlet or duct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24, 26, 29, 30, 36, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herve et al (WO 2005/123609, English machine translation provided).

Regarding Claim 23:
	Herve teaches the biological water-treatment unit for biological treatment of a waste water stream, comprising: an inlet for waste water (inlet 3 for effluent) (see pg. 4, 10th paragraph), a reactor (closed reactor 2) (see pg. 4, 9th paragraph), an outlet for purified water (outlet 14 for filtered effluents) (see pg. 5, 2nd paragraph), and ventilation means configured to provide ventilation to the reactor (inlet 6 for oxygenated gas) (see pg. 4, 10th paragraph); wherein the reactor is divided into two or more compartments by one or more mesh screens (mesh grids, walls 19a-c) (see pg. 5, 8th paragraph), wherein each compartment is in communication with the ventilation means (air is used in filtration) (see pg. 4, 10th paragraph), and comprises a biofilm on one or more surfaces (biomass hung on surfaces) (see pg. 5, 4th paragraph), wherein the reactor further comprises a substrate of biofilm growth (filter means 18) (see pg. 5, 4th paragraph), said substrate being substantially contained within the reactor by the mesh screens (walls retain the filtering means) (see pg. 5, 8th paragraph); and  wherein the reactor is configured to expose at least a portion of the waste water to the biofilm in the presence of air supplied by the ventilation means, thereby biologically treating the waste water stream into purified water (effluent is treated) (see pg. 8).

Regarding Claim 24:
	Herve teaches the biological water-treatment unit according to claim 23, wherein the reactor is cylindrical (see pg. 5, 9th paragraph).

Regarding Claim 25:
	Herve teaches the biological water-treatment unit according to claim 23 wherein the substrate fills from 40 to 75 % of the volume of each compartment (0.36 m out of 0.56 m is 64%) (see pg. 7, 3rd and 4th paragraph from bottom).

Regarding Claim 26:
	Herve teaches the biological water-treatment unit according to claim 23, wherein the surface for forming a biofilm is at least one of a portion of the inner surface of the reactor or a portion of the mesh screens. Herve does not explicitly teach that the surface of the reactor or mesh screen is for forming a biofilm. However, forming a biofilm is an intended use of the surface and only adds patentable weigh to the extent that the device of the prior art would be capable of the same function. As the device of Herve is the same as claimed, and biofilms are formed within the reactor the inner surface or portion of the mesh screen could be the surface for forming a biofilm. 

Regarding Claim 30:
	Herve teaches the biological water-treatment unit according to claim 23, wherein the substrate has an average particle diameter of from 0.15 to 5 mm (between 4 and 10) (see pg. 7, last paragraph).

Regarding Claim 36:
	Herve teaches the biological water-treatment unit according to claim 23, wherein the reactor is divided into three or more compartments by two or more mesh screens (see pg. 5, 8th paragraph).

Regarding Claim 38:
	Herve teaches the biological water-treatment unit according to claim 23, wherein the reactor comprises a substrate for biofilm growth (filter means 18) (see pg. 5, 4th paragraph), the substrate being contained within the reactor by the mesh screens (see pg. 5, 8th paragraph), and wherein at least a portion of an inner surface of the reactor is adapted to increase the friction between the substrate and the reactor such that (all surfaces create friction), in use, (claim is directed to a device, not a method, the use of a device does not add patentable weight to a device claim) rotation of the reactor causes at least a portion of the substrate to be raised out of the waste water (substrate has a density less than water, therefore it will be raised) (see pg. 9, 1st paragraph).

Regarding Claim 39:
	Herve teaches the biological water-treatment unit according to claim 23, wherein each of the compartments is configured for forming a different biofilm specialization (different filtering means) (see pg. 2, last paragraph).
Claim(s) 23 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enbio Co. Ltd (KR 101147247, coted in IDS).

Regarding Claim 23:
	Enbio teaches the biological water-treatment unit for biological treatment of a waste water stream, comprising: an inlet for waste water (water supply 401) (see para. 0047), a reactor (reactor 10) (see para. 0044), an outlet for purified water (drain pipe 70) (see para. 0050), and ventilation means configured to provide ventilation to the reactor (air diffuser) (see para. 0046); wherein the reactor is divided into two or more compartments (reaction cartridges 12) (see para. 0057) by one or more mesh screens (mesh network) (see para. 0044), wherein each compartment is in communication with the ventilation means, and comprises a biofilm on one or more surfaces (attached growth microorganism) (see para. 0002), wherein the reactor further comprises a substrate of biofilm growth (filter material 123) (see para. 0044), said substrate being substantially contained within the reactor by the mesh screens (see fig. 6); and wherein the reactor is configured to expose at least a portion of the waste water to the biofilm in the presence of air supplied by the ventilation means, thereby biologically treating the waste water stream into purified water (see para. 0060).

Regarding Claim 32:
	Enbio teaches the biological water-treatment unit according to claim 23, wherein the reactor is configured to rotate (rotary cylindrical nitrification tank) so that a film of the waste water is formed on at least a portion of the reactor and the mesh screen, thereby exposing the film to air supplied by the ventilation means (see para. 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve et al (WO 2005/123609, English machine translation provided).

Regarding Claim 25:
	Herve teaches the biological water-treatment unit according to claim 23.
	Herve does not teach that the reactor is tapered. 
	It would have been obvious to one skilled in the art to taper the reactor of Herve because it is a simple change in shape without any new or unexpected results. The change in form or shape, without any new or unexpected results, is an obvious engineering design (see In re Dailey, 149 USPQ 47 (CCPA 1976), MPEP § 2144.04). Additionally reactors with tapered shapes are known in Herve (see figs. 9-11).

Regarding Clam 34:
	Herve teaches the biological water-treatment unit according to claim 23.
	Herve is silent to the volume of the reactor. However, the size of an article is not a matter of inventions any it would have been obvious to one skilled in the art to make the reactor with a volume from 1 to 5000 liters (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04))

Regarding Claim 37:
	Herve teaches the biological water-treatment unit according to claim 34, wherein the mesh screens are disposed along a length of the reactor (see fig. 1).
	Herve does not explicitly teach the mesh screens are progressively finer along the length of the reactor. Herve further teaches that the size of the opening in the mesh screens are dependent on the size of the filtering means (see pg. 6, 1st paragraph) and that the balls of different diameters can be used in different filtering stages (see pg. 7, 2nd paragraph). Therefore, given the finite number of predictable solutions for a three stage reactor (progressively finer, progressively larger, consistent diameter, largest diameter in the middle and smallest diameter in the middle) it would have been obvious to one skilled in the art to try a progressively smaller diameter ball resulting in progressively finer mesh screens along the length of the reactor.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, E.). 

Claims 23, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan et al (KR 20110046230, English machine translation provided) in view of Herve et al (WO 2005/123609, English machine translation provided).

Regarding Claim 23:
	Hwan teaches the biological water-treatment unit for biological treatment of a waste water stream, comprising: an inlet for waste water (transfer pipes 53b and 53c) (see pg. 3, 5th paragraph), a reactor (unit 3), an outlet for purified water (transfer pipe 53 a) (see pg. 3, 5th paragraph), and ventilation means (air inlet 5) configured to provide ventilation to the reactor (see pg. 3 8th paragraph); wherein the reactor is divided into two or more compartments (filter units) (see pg. 3 3rd paragraph), wherein each compartment is in communication with the ventilation means, and comprises a biofilm on one or more surfaces (microorganisms present on the biocarrier) (see pg. 4, 2nd paragraph) wherein the reactor further comprises a substrate of biofilm growth (biocarrier), said substrate being substantially contained within the reactor by; and wherein the reactor is configured to expose at least a portion of the waste water to the biofilm in the presence of air supplied by the ventilation means, thereby biologically treating the waste water stream into purified water (air is inlet to remove hazardous substances) (see pg. 3, 8th paragraph).
	Hwan does not teach that each compartment is separated by one or more mesh screens.
	Herve teaches separating compartments of filter material by mesh screens (see pg. 5, 8th paragraph).
	Hwan and Herve are analogous inventions in the art of stacked biofilters. It would have been obvious to one skilled in the art to replace the unspecified means of separating the filter material of Hwan with the mesh screens of Herve because it is the simple substitution of one known dividing means with another known dividing means, obviously resulting in the filter material of Hwan being held in place with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 28:
	Hwan, as previously modified, teaches the biological water-treatment unit according to claim 23, wherein the substrate is activated carbon (see Hwan pg. 4, 5th paragraph).

Regarding Claim 31:
	Hwan, as previously modified, teaches the biological water-treatment unit according to claim 23, wherein the substrate has a surface area of from 250 to 5000 square meters per gram of substrate (800 m2/g) (see Hwan pg. 4, 5th paragraph).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/2/2022